Case 3:20-cv-00231-GMG-RWT Document 6 Filed 12/29/20 Page 1 of 2 PageID #: 27




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

 BRANDON JENNINGS,

                               Petitioner,

 v.                                                   CIVIL ACTION NO. 2:20-cv-00780

 P. ADAMS, USP-Hazelton,

                               Respondent.


                           MEMORANDUM OPINION AND ORDER


        On December 1, 2020, the Petitioner filed a Petition for a Writ of Habeas Corpus Under

 28 U.S.C. § 2241 (Document 1). By Standing Order (Document 3) entered on December 2, 2020,

 this action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge, for

 submission to this Court of proposed findings of fact and recommendation for disposition, pursuant

 to 28 U.S.C. § 636.

        On December 4, 2020, the Magistrate Judge submitted Proposed Findings and

 Recommendations (Document 4) wherein it is recommended that the Petitioner’s Petition for a

 Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Document 1) be transferred to the United States

 District Court for the Northern District of West Virginia, Clarksburg Division, and that the action

 be dismissed and removed from this Court’s docket. Objections to the Magistrate Judge’s

 Proposed Findings and Recommendations were due by December 21, 2020.

        Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

 Recommendations. The Court is not required to review, under a de novo or any other standard, the

 factual or legal conclusions of the magistrate judge as to those portions of the findings or

                                                 1
Case 3:20-cv-00231-GMG-RWT Document 6 Filed 12/29/20 Page 2 of 2 PageID #: 28




 recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

 Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

 to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

        Accordingly, the Court ADOPTS and incorporates herein the findings and

 recommendations of the Magistrate Judge as contained in the Proposed Findings and

 Recommendations, and ORDERS that the Petition for a Writ of Habeas Corpus Under 28 U.S.C.

 § 2241 (Document 1) be TRANSFERRED to the United States District Court for the Northern

 District of West Virginia, Clarksburg Division, and that the action be DISMISSED and

 REMOVED from this Court’s docket.

        In connection with the Petitioner’s Application to Proceed Without Prepayment of Fees

 and Costs (Document 5) filed on December 9, 2020, this Court finds that the same should be

 addressed by the Northern District of West Virginia once the matter is transferred, and not by the

 undersigned.

        The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

 Eifert, to counsel of record, to any unrepresented party, and to the United States District Court for

 the Northern District of West Virginia, Clarksburg Division.



                                               ENTER:      December 29, 2020




                                                  2
